Citation Nr: 1016105	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  04-15 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for irritable bowel 
syndrome with history of amebic dysentery, currently rated as 
30 percent disabling.

2.  Entitlement to an effective date earlier than January 31, 
2005 for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to November 
1968.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Detroit, Michigan.  
These claims were most recently before the Board in January 
2009 and were remanded for additional development.

A June 2000 rating decision continued the Veteran's service-
connected colon disability at 10 percent disabling.  In a 
September 2001 rating action, the RO increased the Veteran's 
service-connected colon disability to 30 percent disabling, 
effective September 22, 1999.  TDIU was granted by the RO in 
a January 2006 DRO decision.  The Veteran has disagreed with 
the effective date assigned.

The Board notes that in July 2007 and January 2009 it 
referred the issue of entitlement to service connection for 
ulcers to the RO for appropriate action.  To the extent that 
any action has or has not been taken, the Board again refers 
this issue to the RO for appropriate action since it is not 
properly before the Board.


FINDINGS OF FACT

1.  The Veteran's irritable bowel syndrome with history of 
amebic dysentery is manifested by diarrhea and abdominal 
distress, with no objective findings of significant or 
material weight loss, anemia, abdominal mass, hematemesis, 
melena, or recurrent incapacitating episodes averaging 10 
days or more.

2.  The evidence does not demonstrate that it was factually 
ascertainable that the Veteran was unemployable as a result 
of service-connected disability, in conjunction with his 
education and occupational experience, prior to January 31, 
2005.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 30 percent for irritable bowel syndrome with 
history of amebic dysentery have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Codes 7305, 7319, 7346 (2009).

2.  The criteria for an effective date prior to January 31, 
2005, for an award of a total rating based on individual 
unemployability due to service-connected disability, have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400(o)(2) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in February 2001, December 2003, 
April 2005, February 2007, and February 2009 the Veteran was 
informed of the evidence and information necessary to 
substantiate his increased rating claim, the information 
required of him to enable VA to obtain evidence in support of 
the claim, the assistance that VA would provide to obtain 
evidence and information in support of the claim, and the 
evidence that should be submitted if there was no desire for 
VA to obtain such evidence.  38 U.S.C. § 5103(a); Vazquez-
Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009).  The 
Veteran has submitted argument and evidence in support of the 
appeal.  Based on the foregoing, the Board finds that the 
Veteran has had a meaningful opportunity to participate in 
the adjudication of the increased rating claim such that the 
essential fairness of the adjudication is not affected.

As the January 2006 rating decision granted entitlement to 
TDIU, such claim is now substantiated.  As such, the filing 
of a notice of disagreement as to the effective dates 
assigned does not trigger additional notice obligations under 
38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the 
Veteran's appeal as to the effective dates assigned triggers 
VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as 
well as regulatory duties under 38 C.F.R. § 3.103.  As a 
consequence, VA is only required to advise the Veteran of 
what is necessary to obtain the maximum benefits allowed by 
the evidence and the law.  In this regard, in February 2007 
the Veteran received notice regarding the assignment of a 
disability rating and/or effective date in the event of an 
award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  As VCAA notice was not completed prior to 
the initial AOJ adjudication of the claims, such notice was 
not compliant with Pelegrini.  However, as the case was 
readjudicated thereafter, there is no prejudice to the 
Veteran in this regard.  Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Duty to Assist

The Veteran's service treatment records are associated with 
the claims file, as are VA and private medical records.  The 
Veteran's records from the Social Security Administration 
(SSA) are also associated with the claims file.  The Veteran 
has undergone a VA examination that addressed the medical 
matters presented on the merits by this appeal.  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the November 1999 VA examination 
obtained in this case is adequate, as it included an 
examination of the Veteran and elicited his subjective 
complaints.  The VA examination described the Veteran's 
disability on appeal in sufficient detail so that the Board 
is able to fully evaluate the claimed disability.  Further, 
the evidence of record subsequent to the November 1999 VA 
examination includes sufficient competent medical evidence to 
decide the claim.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining VA examinations with 
respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).

The Veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met, and the Board will address the 
merits of the claims.

Applicable Law

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Thus, the Board must consider whether the 
Veteran is entitled to staged ratings at any time during the 
appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
applicable rating period on appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence of record.  Indeed, the Federal Circuit has held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, as to the claims.

I.  Increased rating for irritable bowel syndrome with 
history of amebic dysentery

Based on service treatment records and a February 1973 VA 
examination, service connection for irritable colon with 
history of amebic dysentery was granted in a March 1973 
rating decision.  In a September 2001 rating action, the RO 
increased the Veteran's service-connected colon disability to 
30 percent disabling, effective September 22, 1999, the date 
of the receipt of the Veteran's claim for increase for his 
colon disability.

A private record dated in April 1999 noted that the Veteran 
complained of stomach problems and diarrhea.  He indicated 
that he had one loose stool a day and had increasing 
heartburn.  

A May 1999 private medical record noted assessments including 
hiatal hernia, gastroesophageal reflux disease, peptic ulcer 
disease, and irritable bowel syndrome.  A June 1999 private 
medical record noted that the Veteran had significant GERD.

At a November 1999 VA intestines examination, the Veteran 
denied recurrence of amebic dysentery, weight gain or weight 
loss, nausea, vomiting, loss of appetite, or abdominal pain.  
The Veteran was taking Prevacid and Zocor.  The Veteran 
indicated that he was self-employed.  Physical examination 
revealed that the Veteran weighed 197 pounds; the abdomen was 
soft, non-tender, and bowel sounds were normal.  The 
diagnoses included history of irritable bowel syndrome, 
history of amebic dysentery, resolved, barium enema 
suggestive of early changes of ulcerative colitis, and 
diverticulitis of the descending and sigmoid colon.

In statements received in May 2000, October 2002, and April 
2005 the Veteran's wife essentially stated that the Veteran 
was unable to live a normal life due to his daily stomach and 
bowel problems.

A February 2005 VA psychiatric record noted that the Veteran 
complained of regular stomach pain from gas and diarrhea.  He 
also stated that in 1990, due to "ongoing back and knee 
problems and difficulty performing on the job" he sold off 
his diary farm.  At a December 2005 VA PTSD examination, the 
Veteran indicated that he sold his farm due to health issues 
(particularly irritable bowel syndrome) that prevented him 
from meeting the rigorous physical demands of farming.

September to December 2000 VA records noted that the Veteran 
complained of constant left-side abdominal pain.  The Veteran 
weighed 202 pounds and his abdomen was normal.  A September 
2000 VA gastric scan noted no evidence of gastroesophageal 
reflux and an impression of a normal solid phase gastric 
emptying study.

An August 2005 rating decision denied service connection for 
Barrett's esophagus.  Various records, including a February 
2002 VA surgical record, noted a diagnosis of Barrett 
esophagus.

A June 2006 VA record noted that the Veteran weighed 202 
pounds.

An October 2007 private psychiatric record noted that the 
Veteran essentially indicated that he had to always be near a 
bathroom due to his irritable bowel syndrome; he remarked 
that it was one of the main reasons he could not work.  He 
also stated that he could not interact with people (due to 
depression) and further noted that he could not stand more 
than 15-20 minutes without taking pain pills.

The Veteran's irritable bowel syndrome with history of amebic 
dysentery has been rated 30 percent disabling by the RO 
pursuant to the rating criteria under 38 C.F.R. § 4.114, 
Diagnostic Codes 7399-7319.  Under Diagnostic Code 7319, the 
maximum assignable rating is 30 percent for severe irritable 
colon syndrome with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  

Here, the Veteran is in receipt of the highest rating 
assignable under the current rating criteria for irritable 
colon syndrome.  Thus, the Board will consider alternative 
diagnostic codes that potentially relate to the Veteran's 
digestive system disorder.

Diagnostic Code 7305 provides that a severe duodenal ulcer 
with pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health warrants a 60 percent rating.  
Moderately severe duodenal ulcer, with less than severe 
disability, but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year is evaluated as 40 percent disabling.

Diagnostic Code 7346, pertaining to hiatal hernia, provides 
that a 60 percent rating is warranted if there are symptoms 
of pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.

A 40 percent disability rating is not warranted pursuant to 
Diagnostic Code 7305, as the Veteran's health is not 
manifested by anemia or weight loss, and recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year have not been shown.  As 
for the Veteran's weight, the Board notes that he weighed 197 
pounds at the time of the November 1999 VA examination and 
was noted to be weigh 202 pounds on a June 2006 VA record.

In consideration of Diagnostic Code 7346, again, there have 
been no objective findings of material weight loss and 
hematemesis or melena with moderate anemia.  While it is 
clear that the Veteran suffers from continuous symptomatology 
related to his irritable bowel syndrome, and both GERD and 
hiatal hernia have been shown, the objective record does not 
reflect symptom combinations productive of severe impairment 
of health from his service-connected disability, as required 
for a 60 percent rating under this diagnostic code.

In this case, Diagnostic Code 7319 represents the predominant 
disability picture.  However, as discussed above, the overall 
severity of this disability is properly captured in the 
currently-assigned 30 percent rating.

In adjudicating a claim the Board must assess the competence 
and credibility of the Veteran.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005).  In addition, the Board 
acknowledges that the Veteran is competent to report that he 
experiences certain symptoms, such as diarrhea and abdominal 
pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
The Board finds the Veteran to be credible in his reports of 
the symptoms he experiences, and has reviewed his statements, 
and information provided at examinations.  However, as with 
the medical evidence of record, the Veteran's account of his 
symptomatology is consistent with the rating currently 
assigned.

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but, in this case, there is not such an approximate 
balance of the positive evidence and the negative evidence to 
permit a favorable determination.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board 
finds that the Veteran's service-connected irritable bowel 
disability is not so unusual or exceptional in nature as to 
render his schedular rating inadequate.  The Veteran's 
disability has been evaluated under the applicable diagnostic 
codes that have specifically contemplated the level of 
occupational impairment caused by his disability, and the 
evidence does not reflect that the Veteran's irritable bowel 
disability, solely by itself, has caused marked interference 
with employment or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Therefore, 
referral for assignment of an extra-schedular evaluation in 
this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 
95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

II.  Effective date earlier than January 31, 2005 for the 
grant of a TDIU

The effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  An 
exception to that rule applies, however, under circumstances 
where evidence demonstrates that a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt of a claim for increased 
compensation.  In such an instance, the law provides that the 
effective date of the award "shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date."  38 U.S.C.A. § 5110(b)(2) (West 2002); see also 
38 C.F.R. § 3.400(o)(2) (2008); Harper v. Brown, 10 Vet. App. 
125 (1997).

A claim for a total rating is a claim for increased 
compensation, and the effective date rules for increased 
compensation apply to such a claim.  Hurd v. West, 13 Vet. 
App. 449 (2000).

Entitlement to TDIU requires the presence of an impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by non-service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Total disability ratings for compensation may be assigned 
where the schedular rating for the service-connected 
disability or disabilities is less than 100 percent when it 
is found that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  Moreover, total disability ratings may be 
assigned where the schedular rating is less than total when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided 
that at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16.

The Veteran's claim of entitlement to TDIU was received by VA 
on November 19, 2003.  At the time that he filed his TDIU 
claim he was service-connected for irritable bowel syndrome 
with history of amebic dysentery, rated 30 percent disabling.

The Veteran also sought a grant of service connection for 
PTSD by his claim received January 31, 2005.  By a rating 
decision in January 2006, the Veteran was awarded service 
connection and given an evaluation of 70 percent for his 
PTSD, with an effective date of January 31, 2005, the date of 
the claim.  The January 2006 RO decision also determined that 
entitlement to a TDIU was warranted, effective January 31, 
2005, as the time at which the Veteran first met the 
schedular criteria for such under 38 C.F.R. § 4.16(a).

The Board notes that the Veteran did not express disagreement 
with that part of the January 2006 rating decision that 
awarded service connection for PTSD with the evaluation of 70 
percent, effective date of January 31, 2005.

The question in this case, therefore, is whether it was 
factually ascertainable that the Veteran was unemployable by 
reason of his service-connected disability prior to January 
31, 2005.

As noted, prior to January 31, 2005, the Veteran was service 
connected only for irritable bowel syndrome with history of 
amebic dysentery, rated 30 percent disabling.  The evidence 
does not show that irritable bowel syndrome, alone, precluded 
the Veteran from employment prior to January 31, 2005.  While 
the Board notes that the Veteran had been "under a 
disability" (as defined by the SSA) since September 28, 
2001, the disabilities involved in making that determination 
included, in addition to irritable bowel syndrome, 
degenerative joint disease and PTSD.  In this same manner, 
the Board notes that the Veteran indicated at the February 
2005 VA psychiatric examination that in 1990, due to 
"ongoing back and knee problems and difficulty performing on 
the job" he sold off his diary farm.  While he did note at a 
December 2005 VA PTSD examination that he sold his farm due 
to health issues (particularly irritable bowel syndrome), and 
while at an October 2007 private psychiatric record the 
Veteran essentially indicated that he had to always be near a 
bathroom due to his irritable bowel syndrome, he also 
remarked that it (irritable bowel syndrome) was "one of the 
main reasons" he could not work; he also stated that he 
could not interact with people (due to depression) and 
further noted that he could not stand more than 15-20 minute 
without taking pain pills.

In this case, the evidence does not demonstrate that the 
Veteran's service-connected disabilities caused impairment of 
sufficient severity to produce unemployability prior to 
January 31, 2005.  As of that date, however, his disabilities 
both met the applicable percentage requirement and caused 
unemployability based on the evidence then gathered.

As such, the Board finds that the record fails to establish 
the Veteran was precluded from engaging in substantial 
gainful employment consistent with his education and 
occupational experience, due to his service-connected 
disabilities, prior to January 31, 2005, even when considered 
on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).

The Board notes that the Veteran's claim for TDIU was 
received in November 2003, in other words, prior to January 
31, 2005.  It has not been shown, however, that entitlement 
to TDIU arose prior to January 31, 2005, and the later date 
between when the claim was received and when entitlement 
arose is controlling.

In sum, the effective date for the grant of the TDIU can be 
no earlier than the date when it was factually ascertainable 
that the Veteran's service-connected disabilities increased 
in disability, January 31, 2005, as determined above.  38 
C.F.R. § 3.400(b), (o).


ORDER

A rating in excess of 30 percent for irritable bowel syndrome 
with history of amebic dysentery is denied.

Entitlement to an effective date earlier than January 31, 
2005 for TDIU is denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


